June 19, 2009 Manulife Appoints Michael Bell Chief Financial Officer And Provides Capital Update TORONTO, June 19, 2009 – Manulife Financial Corporation today announced the appointment of Michael W. Bell as incoming Senior Executive Vice President and Chief Financial Officer (“CFO”).His responsibilities will include management and oversight of the Company’s global financial affairs, including Actuarial, Controllers, Taxation, Treasury, Investor Relations, Reinsuranceas well as other company-wide financial functions. Mr. Bell will report directly to Manulife President and Chief Executive Officer Donald Guloien and it is expected he will join the Company on June 22 and take on his new duties in July. Mr. Bell will succeed Peter Rubenovitch, who will be retiring from Manulife after 14 years of distinguished service. Donald Guloien said, “I would like to thank Peter for his outstanding commitment to Manulife’s growth and development. He played a key role in our demutualization, our integration with John Hancock and he has also been instrumental in all of Manulife’s capital markets activities.” Mr. Rubenovitch has agreed to stay on for a period of time to assist with the transition, close out the second quarter and be a key resource on other strategic initiatives. Guloien stated, “I amvery pleased to welcome Michael as Manulife’s incoming CFO.
